        Case 1:20-cv-00102-SAB Document 12 Filed 04/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   THERESA BROOKE                                    1:20-cv-00102-AWI-SAB
10                      Plaintiff,                     NEW CASE NUMBER:
11          v.                                         1:20-cv-00102-SAB
12   RIVER PARK HOSPITALITY INC.,                      ORDER REASSIGNING CASE
13                      Defendant.
14

15          All parties in the above-captioned case have consented to magistrate judge jurisdiction

16   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

17   §636(c)(1). (Doc. Nos. 8, 7.) Accordingly, this court reassigns this action to the docket of United

18   States Magistrate Judge Stanley A. Boone for all further proceedings, including trial and entry of

19   judgment, pursuant to 28 U.S.C. § 636(c)(1).

20          To prevent a delay in documents being received by the correct judicial officer, the new

21   case number listed below should be used on all future documents filed in this action.

22                                          1:20-CV-00102-SAB

23
     IT IS SO ORDERED.
24

25   Dated: April 29, 2020
                                                  SENIOR DISTRICT JUDGE
26
27

28
                                                      1
